Case 19-41620      Doc 26    Filed 05/03/19 Entered 05/03/19 13:23:58         Main Document
                                          Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI

In re:                                      )      Chapter 7 -- Liquidation
         FISH, PATRICIA KAY                 )      Case No.19-41620-705
                                            )
                                            )
                                            )      Hearing Date: June 11 ,2019
                              debtors,      )      Hearing Time: 9:30 a.m.
                                            )      Response Due: June 4, 2019
                                            )      Location: Thomas F. Eagleton Courthouse
                                            )      111 South Tenth Street, Floor 7,
                                            )      South Courtroom, St. Louis, MO


                                OBJECTION TO EXEMPTION

      WARNING: THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY
AFFECT YOU. IF YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY
CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A
COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
BY [June 4, 2019].

     YOUR RESPONSE MUST STATE WHY THE OBJECTION SHOULD NOT BE
GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
OBJECTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND
THE HEARING. THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

         COMES NOW Fredrich J. Cruse, Interim Trustee, and enters his Objections to The

Amended Exemption claimed by Debtor in the following specifics:

         1.    Debtors’ Bankruptcy Petition was filed 03/19/19.

         2.    Debtors’ 341 Meeting was held 04/16/19.

         3.    Debtor claimed a 11 U.S.C. §522(b)(3)(B) exemption on her schedules against the

Checking Account at Midland States Bank for 100% of the $12,000.00 balance of the

account.
Case 19-41620     Doc 26    Filed 05/03/19 Entered 05/03/19 13:23:58      Main Document
                                         Pg 2 of 3


       4.     Trustee objects to the exemption because there is joint debt and joint

property is available to pay joint debts.



              WHEREFORE, Interim Trustee prays for an order of the Court denying the

Debtor's 11 U.S.C. §522(b)(3)(B) claimed exemption against the Checking Account at

Midland States Bank and for such other and further relief as is meet and proper in the

premises .




Dated:May 3, 2019                           /S/Fredrich J. Cruse
                                            Fredrich J. Cruse ED # 23480MO
                                            Attorney at Law      WD/MO Bar # 23480
                                            718 Broadway
                                            P. O. Box 914
                                            Hannibal, Missouri 63401
                                            Telephone: (573) 221-8333
                                            Fax: (573) 221-1448
                                            Email: trustee@cruselaw.com




                               CERTIFICATE OF SERVICE
Case 19-41620    Doc 26    Filed 05/03/19 Entered 05/03/19 13:23:58       Main Document
                                        Pg 3 of 3


       I certify that a true and correct copy of the foregoing document was filed
electronically on May 3, 2019 with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served by Regular
United States Mail Service, first class, postage fully pre-paid, addressed to the parties
listed below on May 3, 2019:

Robert E. Eggmann                                 Patricia Fish
Carmody MacDonald PC                              641 W Polo Dr
120 S. Central Ave.                               Clayton, MO 63105
St. Louis, MO 63105




Dated:May 3, 2019                        /S/Fredrich J. Cruse
                                         Fredrich J. Cruse ED # 23480MO
                                         Attorney at Law      WD/MO Bar # 23480
                                         718 Broadway
                                         P. O. Box 914
                                         Hannibal, Missouri 63401
                                         Telephone: (573) 221-8333
                                         Fax: (573) 221-1448
                                         Email: trustee@cruselaw.com
